Order affirmed, with $10 costs and disbursements. Respondents’ [defendants’] time to answer extended to twenty days after service of a copy of the order herein. Memorandum: At this stage of the litigation we do not pass upon the sufficiency of the defenses of laches and failure to bring the proceeding within the four months’ period provided by section 1286 of the Civil Practice Act. All concur. (The order denies defendants’ motion to dismiss the petition in a proceeding to review the action of defendants in removing petitioner from his position as laborer in the Department of Commerce in the City of Rochester, and to compel his reinstatement.) Present — Taylor, P. J., Harris, McCum and Larkin, JJ.